Case 19-27439-MBK            Doc 672     Filed 12/17/19 Entered 12/17/19 15:03:30                    Desc Main
                                        Document     Page 1 of 8

 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and
 Debtor-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


 In re:

 HOLLISTER CONSTRUCTION SERVICES, LLC,1                              Chapter 11

                                                     Debtor.         Case No. 19-27439 (MBK)



                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON DECEMBER 19, 2019 AT 10:00 A.M. (ET)


 CONTINUED MATTERS

          1.        Motion of the Official Committee of Unsecured Creditors to Compel Hollister
                    Construction Services, LLC and Paul Belair to Comply with Rule 2004
                    Subpoenas [Docket No. 395; Filed 10/31/19]

                    Related Documents:

                    a)    Certificate of Service [Docket No. 414; Filed 11/5/19]

                    b)    Determination of Adjournment Request (Granted) [Docket No. 490; Filed
                          11/12/19]

                    c)    Determination of Adjournment Request (Granted) [Docket No. 604; Filed
                          12/5/19]

 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 37322/3
 12/17/2019 205583760.4
Case 19-27439-MBK    Doc 672     Filed 12/17/19 Entered 12/17/19 15:03:30            Desc Main
                                Document     Page 2 of 8

            d)      Determination of Adjournment Request (Granted) [Docket No. 663; Filed
                    12/16/19]

            Objection Deadline: November 14, 2019 at 4:00 p.m. (ET). Debtor’s objection
            deadline is adjourned.

            Responses Received:

            e)      None.

            Status: This matter has been adjourned to January 23, 2020 at 10:00 a.m.

      2.    Notice of Motion of Advanced Scaffold Services LLC for entry of an order
            compelling the debtor to assume or reject executory contract pursuant to 11
            U.S.C. §365 and if contract is rejected lifting the automatic stay, to the extent it
            applies, to allow the removal of equipment from the project located at 285
            Madison Avenue, Madison, NJ [Docket No. 583; Filed 11/27/19]

            Related Documents:

            a)      Document (Motion) [Docket No. 584; Filed 11/27/19]

            b)      Certificate of Service [Docket No. 616; Filed 12/9/19]

            c)      Determination of Adjournment Request (Granted) [Docket No. 666; Filed
                    12/16/19]

            Objection Deadline: Originally, December 12, 2019 at 4:00 p.m. (ET), extended
            to January 16, 2020 at 4:00 p.m. (ET)

            Responses Received:

            d)      None.

            Status: This matter has been adjourned to January 23, 2020 at 10:00 a.m.

 CONTESTED MATTERS GOING FORWARD

      3.    Motion of Herc Rentals, Inc. For Entry Of An Order (1) Lifting The Automatic
            Stay Pursuant To 11 U.S.C. §362 and (2) Permitting Herc Rentals, Inc. To
            Remove Its Property From Various Projects (“Herc Stay Relief Motion”) [Docket
            No. 368; Filed 10/23/19], with respect to the FDU Pedestrian Bridge, Latitude,
            and Hub projects, and the Rutgers Fuel Tank, only.

            Related Documents:

            a)      Certificate of Service filed by Herc Rentals, Inc. [Docket No. 423; Filed
                    11/6/19]

            b)      Certificate of Service filed by Arch Insurance Company and Arch
                    Reinsurance Company [Docket No. 465; Filed 11/8/19]

                                            -2-
Case 19-27439-MBK    Doc 672    Filed 12/17/19 Entered 12/17/19 15:03:30          Desc Main
                               Document     Page 3 of 8

            Objection Deadline: Originally, November 8, 2019 at 5:00 p.m. (ET) and
            extended for the Debtor to November 14, 2019 at 10:00 a.m. (ET)

            Responses Received:

            c)      Limited Objection And Reservation Of Rights By Arch Insurance
                    Company And Arch Reinsurance Company to Herc Stay Relief Motion
                    [Docket No. 462; Filed 11/7/19]

            d)      Debtor’s Limited Objection to Herc Stay Relief Motion [Docket No. 503;
                    Filed 11/14/19]

            Status: This portion of the Herc Stay Relief Motion was adjourned from the
            12/12/19 hearing. This matter is going forward.

      4.    Final Application for Compensation for Parkland Group Inc. [Docket No. 505;
            Filed 11/14/19].

            Related Documents:

            a)      Notice of First and Final Fee Application of the Parkland Group, Inc. as
                    Financial Advisor to the Debtor for the Period September 11, 2019
                    Through October 24, 2019 [Docket No. 506; Filed 11/14/19]

            b)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 543; Filed
                    11/19/19]

            c)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 598; Filed
                    12/03/19]

            d)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 623; Filed
                    12/10/19]

            Objection Deadline: December 5, 2019 at 4:00 p.m. (ET).

            Responses Received:

            e)      Committee’s Objection to Final Application for Compensation for
                    Parkland Group Inc. [Docket No. 608; Filed 12/5/19]

            Status: This matter is going forward.

      5.    Debtor's Motion For Entry of Interim And Final Orders (A) Authorizing Use Of
            Cash Collateral, (B) Granting Adequate Protection, (C) Scheduling A Final
            Hearing, And (D) Granting Related Relief [Docket No. 14; Filed 9/11/19].

            Related Documents:

            a)      Application for Expedited Consideration of First Day Matters [Docket No.
                    16; Filed 9/11/19]

                                            -3-
Case 19-27439-MBK    Doc 672    Filed 12/17/19 Entered 12/17/19 15:03:30           Desc Main
                               Document     Page 4 of 8

            b)      Order regarding Debtor’s Application for Expedited Consideration of First
                    Day Matters [Docket No. 20; Entered 9/11/19]

            c)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 47; Filed
                    9/13/19]

            d)      First Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 90; Entered 9/16/19]

            e)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 128; Filed
                    9/20/19]

            f)      Notice of Filing of Proposed Second Interim Order (I) Authorizing the
                    Use of Cash Collateral, (II) Granting Adequate Protection, (III)
                    Scheduling a Final Hearing and, (IV) Granting Related Relief [Docket No.
                    147; Filed 9/23/19]

            g)      Second Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and, (IV)
                    Granting Related Relief [Docket No. 158; Entered 9/25/19]

            h)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 164; Filed
                    9/25/19]

            i)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 194; Filed
                    9/30/19]

            j)      Third Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and, (IV)
                    Granting Related Relief [Docket No. 219; Entered 10/2/19]

            k)      Notice of Filing of Proposed Fourth Interim Order (I) Authorizing the Use
                    of Cash Collateral, (II) Granting Adequate Protection, (III) Scheduling a
                    Final Hearing and (IV) Granting Related Relief [Docket No. 267; Filed
                    10/7/19]

            l)      Fourth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 338; Entered 10/17/19]

            m)      Fifth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 359; Entered 10/22/19]

            n)      Sixth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 463; Entered 11/8/19]



                                            -4-
Case 19-27439-MBK    Doc 672    Filed 12/17/19 Entered 12/17/19 15:03:30            Desc Main
                               Document     Page 5 of 8

            o)      Affidavit of Service filed by Prime Clerk LLC [Docket No. 500; Filed
                    11/13/19]

            p)      Seventh Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 556; Entered 11/21/19]

            q)      Notice of Filing of Proposed Form Of Eighth Interim Order (I)
                    Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection,
                    (III) Scheduling A Final Hearing, And (IV) Granting Related Relief
                    [Docket No 629; Filed 12/11/19]

            r)      Eighth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling A Final Hearing, And (IV)
                    Granting Related Relief [Docket No 639; Entered 12/12/19

            s)      Affidavit of Service file by Prime Clerk [Docket No. 670; Filed 12/16/19]

            Objection Deadline: N/A.

            Responses Received:

            t)      Arch Insurance Company and Arch Reinsurance Company’s Limited
                    Objection to Limited Objection to Debtor's Motion for Entry of Interim
                    and Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 32; Filed 9/12/19]

            u)      Jordan Electric Inc.’s Limited Objection to Debtor's Motion for Entry of
                    Interim and Final Orders (A) Authorizing Use of Cash Collateral, (B)
                    Granting Adequate Protection, (C) Scheduling a Final Hearing, and (D)
                    Granting Related Relief [Docket No. 72; Filed 9/15/19]

            v)      Delcon Builders, Inc. and Pentel Drywall, Inc.’s Limited Objection To
                    Debtor's Motion for Entry of Interim and Final Orders (A) Authorizing
                    Use of Cash Collateral, (B) Granting Adequate Protection, (C) Scheduling
                    a Final Hearing, and (D) Granting Related Relief [Docket No. 73; Filed
                    9/15/19]

            w)      Sparwick Contracting Inc.’s Limited Objection To Debtor's Motion for
                    Entry of Interim and Final Orders (A) Authorizing Use of Cash Collateral,
                    (B) Granting Adequate Protection, (C) Scheduling a Final Hearing, and
                    (D) Granting Related Relief [Docket No. 86; Filed 9/16/19]

            x)      10 Minerva Place, L.P. and 10 Minerva Place Housing Development Fund
                    Corporation’s Limited Objection To Debtor's Motion for Entry of Interim
                    and Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 141; Filed 9/23/19]


                                            -5-
Case 19-27439-MBK    Doc 672     Filed 12/17/19 Entered 12/17/19 15:03:30          Desc Main
                                Document     Page 6 of 8

            y)      5 Bay Street Phase 1 LLC, 5 Bay Street Phase 1 Sponsor Member Inc. and
                    5 Bay Street Phase 3 LLC’s Limited Objection To Debtor's Motion for
                    Entry of Interim and Final Orders (A) Authorizing Use of Cash Collateral,
                    (B) Granting Adequate Protection, (C) Scheduling a Final Hearing, and
                    (D) Granting Related Relief [Docket No. 142; Filed 9/23/19]

            z)      Delcon Builders, Inc. and Pentel Drywall, Inc.’s Supplemental Objection
                    and Reservation of Rights To Debtor's Motion for Entry of Interim and
                    Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 143; Filed 9/23/19]

            aa)     Nomad Framing Inc.’s Objection and Reservation of Rights to Debtor’s
                    Continued Motion for Use of Cash Collateral [Docket No. 179; Filed
                    9/27/19]

            bb)     DeSesa Engineering Company, Inc.’s Limited Objection To Debtor's
                    Motion for Entry of Interim and Final Orders (A) Authorizing Use of Cash
                    Collateral, (B) Granting Adequate Protection, (C) Scheduling a Final
                    Hearing, and (D) Granting Related Relief [Docket No. 211; Filed 10/2/19]

            cc)     Objection and Reservation of Rights By Nomad Framing LLC with
                    Respect to Debtor’s Fourth Motion for Entry of Interim and Final Orders
                    (A) Authorizing Use of Cash Collateral; (B) Granting Adequate
                    Protection; (C) Scheduling Final Hearing; And (D) Granting Related
                    Relief [Docket No. 268; Filed 10/7/19]

            Status: This matter is going forward. It is anticipated that a consensual order
            further extending the Debtor’s use of cash collateral on an interim basis will be
            presented to the Court.

      6.    Motion of Interlink Transport Technologies, Inc. (dba MSC Technology (North
            America) Inc.) for Entry of an Order (I) Granting It Relief from the Automatic
            Stay to Terminate Construction Contract, or in the Alternative, (II) Compelling
            the Debtor to Immediately Reject the Construction Contract (the “Interlink Stay
            Relief Motion”) [Docket No. 591; Filed 12/2/19]

            Related Documents:

            a)      Application for Order Shortening Time on the Interlink Stay Relief
                    Motion [Docket No. 592; Filed 12/2/19]

            b)      Order Granting Application to Shorten Time on the Interlink Stay Relief
                    Motion [Docket No 593; Entered 12/2/19]

            c)      Certificate of Service [Docket No. 595; Filed 12/2/19]

            Objection Deadline: December 12, 2019 at 10:00 a.m. (orally at the original
            12/12/19 hearing)


                                            -6-
Case 19-27439-MBK    Doc 672    Filed 12/17/19 Entered 12/17/19 15:03:30             Desc Main
                               Document     Page 7 of 8

            Responses Received:

            d)      The Debtor objected at the December 12, 2019 hearing.

            Status: This matter was continued from December 12, 2019 at 10:00 a.m. This
            matter is going forward.


 UNCONTESTED MATTERS GOING FORWARD

      7.    Debtor’s Motion for Entry of One or More Orders Approving Various Settlements
            and Compromises By and Among the Debtor, Project Owners and Subcontractors
            Pursuant to Fed. R. Bankr. P. 9019 and Granting Related Relief (the “DOKA,
            Saxum, 40 Beechwood and ECP 9019 Motion”) [Docket No. 631; Filed 12/11/19]

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 632; Filed 12/11/19]

            b)      Order Granting Application to Shorten Time [Docket No. 634; Entered
                    12/12/19]

            Objection Deadline: Objections may be presented orally at the hearing.

            Responses Received:

            c)      None received to date.

            Status: This matter is going forward.

      8.    Debtor’s Motion for Entry of an Order Approving Agreement for Sale of Equity
            and Settlement Agreement By and Among the Debtor, Just Below 70 MLK, LLC
            and 306 MLK Blvd. Urban Renewal, LLC, to Reject Certain Agreements and
            Granting Related Relief [Docket No. 635; Filed 12/12/19]

            Related Documents:

            a)      Application for Order Shortening Time [Docket No. 636; Filed 12/12/19]

            b)      Order Granting Application to Shorten Time [Docket No. 637; Entered
                    12/14/19]

            Objection Deadline: Objections may be presented orally at the hearing.

            Responses Received:

            c)      None received to date.

            Status: This matter is going forward.


                                             -7-
Case 19-27439-MBK      Doc 672    Filed 12/17/19 Entered 12/17/19 15:03:30             Desc Main
                                 Document     Page 8 of 8

       9.     Debtor’s Motion for Entry of One or More Orders Approving Various Settlements
              and Compromises By and Among the Debtor, Project Owners and Subcontractors
              Pursuant to Fed. R. Bankr. P. 9019 and Granting Related Relief (the “345 Main
              and Hub 9019 Motion”) [Docket No. 649; Filed 12/13/19]

              Related Documents:

              a)     Application for Order Shortening Time [Docket No. 650; Filed 12/13/19]

              b)     Order Granting Application to Shorten Time [Docket No. 662; Entered
                     12/16/19]

              Objection Deadline: Objections may be presented orally at the hearing.

              Responses Received:

              c)     None received to date.

              Status: This matter is going forward.

 Dated: December 17, 2019                  LOWENSTEIN SANDLER LLP

                                           /s/ Kenneth A. Rosen
                                           Kenneth A. Rosen, Esq.
                                           Bruce Buechler, Esq.
                                           Joseph J. DiPasquale, Esq.
                                           Mary E. Seymour, Esq.
                                           Jennifer B. Kimble, Esq. (pro hac vice)
                                           Arielle B. Adler, Esq.
                                           One Lowenstein Drive
                                           Roseland, New Jersey 07068
                                           (973) 597-2500 (Telephone)
                                           (973) 597-2400 (Facsimile)
                                           krosen@lowenstein.com
                                           bbuechler@lowenstein.com
                                           jdipasquale@lowenstein.com
                                           mseymour@lowenstein.com
                                           jkimble@lowenstein.com
                                           aadler@lowenstein.com

                                           Counsel to the Debtor and Debtor-in-Possession




                                              -8-
